EXHIBIT P
Jack Cabasso

From: Mark Peterson

Sent: Thursday, November 7, 2019 6:11 PM
To: Price, Annie A; Erin Sinkevich

Ce: Jack Cabasso; Bennett, John G
Subject: Re: CONFERENCE CALL

Ms. Price,

If you haven't - please look up Aventura in the news... | have no knowledge of the alleged events. Until this is
cleared up | can not see how | can be a party to the project as the company Aventura for all intensive purposes
cannot function and any security plan that | may have written is null and void.

Sincerely,

Mr. Mark Peterson

From: Price, Annie A <@EEEEEB® fletc.dhs.gov>

Sent: Thursday, November 7, 2019 12:43 PM

To: Mark Peterson <QaaINENED AventuraSecurity.com>; Qh <QEERND AventuraSecurity.com>

Cc: Jack Cabasso a @ AventuraSecurity.com>; Price, Annie A < QE @fletc.dhs.gov>; Bennett, John G
fletc.dhs.gov>

Subject: RE: CONFERENCE CALL

Mark | will work on the modification once | receive an email from you stating that it is at no cost to change from the
IDMS to TIE. Please remember to forward me the signed Contractor IT Security Plan. Thanks.

From: Mark Peterson <Q AventuraSecurity.com>
Sent: Wednesday, November 6, 2019 10:22 PM
To: Erin Sinkevich QE @ AventuraSecurity.com>

Cc: Jack Cabasso <QgggMMO@ AventuraSecurity.com>; Price, Annie A GHEE © fletc.dhs.gov>
Subject: Fw: CONFERENCE CALL

Erin,
Can you please set up a conference number and reply to all on this chain?
Sincerely,

Mr. Mark Peterson

Director, Program Management
Office:

Mobile: ie
SkyPE:

https://www.aventuracctv.com/

 
 

tx] smn men nnn natn nntmn a

 

 

 

Aventura Technologies Inc.
48 Mall Drive

Commack, NY 11725

GSA Schedule: GS-07F-0391V

From: Jack Cabasso @Qiee \venturaSecu rity.com>

Sent: Wednesday, November 6, 2019 8:50 PM
To: Price, Annie A < fletc.dhs.gov>

Cc: Mark Peterson <@qgRMER® AventuraSecurity.com>; Life, Crystal D < fletc.dhs.gov>

Subject: Re: CONFERENCE CALL

Acknowledged

Jack S. Cabasso, Managing Director
Aventura Technologies Inc.

48 Mall Drive

Commack, New York 11725 USA

Office: +| a.
Mobile: +i

Mailtos (@aventurasecurity.com

 

Website: www.aventurasecurity.com

 

GSA Schedule: GS-07F-0391V

Skype:

Please consider your environmental responsibility before printing this e-mail.

This communication is intended only for use by the addressee(s) named herein and may contain business
confidential and/or legally privileged information. If you are not the intended recipient of this e-mail, you are
hereby notified that any dissemination, distribution, disclosure or copying of this e-mail and its contents is
strictly prohibited. If you have received this e-mail in error, kindly notify the sender by replying to this
message. In addition, please permanently delete the message and any attachments without copying or disclosing
the contents. Thank you for your cooperation.

 

[>| ~ a nt neat mt en se

 

 

 

 
On Nov 6, 2019, at 8:48 PM, Price, Annie A <@Qgumgemil®(@) fletc.dhs.gov> wrote:

We will call in about 9:30 in the morning to your phone and ensure Jack is on as well. Thank you.

From: Mark Peterson <Q Ay enturaSecurity.com>

Sent: Wednesday, November 6, 2019 7:13 PM

To: Price, Annie A < fletc.dhs.gov>; Jack Cabasso <iGabassot AventuraSecurity.com>

Subject: Re: CONFERENCE CALL
Ms. Price,

As | am just getting this, do we need to get on a call first thing in the morning or has this been
resolved?

Sincerely,

Mr. Mark Peterson

Director, Program Management
Office: Zz.

Mobile: i.
SKYPE:

https://www.aventuracctv.com/

 

7 :

 

 

 

Aventura Technologies Inc.
48 Mall Drive

Commack, NY 11725

GSA Schedule: GS-07F-0391V

From: Price, Annie A @gaB @ fletc.dhs.gov>

Sent: Wednesday, November 6, 2019 12:30 PM

To: Jack Cabasso <@MMMMRO AventuraSecurity.com>; Mark Peterson
<Q AventuraSecurity.com>

Cc: Price, Annie A fletc.dhs.gov>
Subject: CONFERENCE CALL

Please give me a call we have something very important that has come up.

Annie A. Price
Contracting Officer
Procurement Division

 
Mission and Readiness-Support Directorate.
Federal Law Enforcement Training Centers (FLETC)
Glynco, GA 31524

Office cease

Fax Seen

“Excellence.in All We Do ... It’s Our Responsibility”

   
 

 

 
Jack Cabasso

From: | Life, Crystal D <@qqypimelmmiatiig(@ fletc.dhs.gov>
Sent: Friday, November 8, 2019 12:28 PM
To: Bostic, Mike J; Mary Grace Karch; Ebert, Joshua L; Jonathan Lasker; Jack Cabasso;

‘Peterson, Mark (Contractor)'; Shane Brown; David Helbock; Bennett, John G; Charnock,
Roger C; Pitchford, Robert

Ce: Price, Annie A; Riste, Patrick W; Balash, Daniel J; Latta, Andrew J; Munshi, Kaizad J
Subject: RE: 2019.11.05 PACS Modernization Contractor Meeting Minutes

Importance: High

All,

Please be advised due to the recent chain of events, the work on this contract will need to cease until an appropriate
course of action can take place. Please stop work immediately until the Contracting Officer notifies you otherwise.

Crystal D. Life, Chief

Specialized Services Branch

Procurement Division

Mission and Readiness Support Directorate
Federal Law Enforcement Training Centers
Glynco, Georgia

ie

“Excellence in All We Do... It’s Our Responsibility

From: Bostic, Mike J <(yjiiggaitiammli>@ fletc.dhs.gov>

Sent: Tuesday, November 5, 2019 12:22 PM
To: Mary Grace Karch <(ikiai@ identiv.com>; Ebert, Joshua L <@qqgqmaa® @ associates. fletc.dhs.gov>;
aventurasecurity.com; Jack Cabasso' <J@juimmgggy@ AventuraSecurity.com>; ‘Peterson, Mark (Contractor)'

<EE @ bep.gov>; eaggumm@ aventurasecurity.com; gmat qhogiieeiy@ identiv.com>; Bennett, John G
<(gpamENERO fletc.dhs.gov>; Charnock, Roger C <@qqmestiieaNR@ fletc.dhs.gov>; Life, Crystal D

fletc.dhs.gov>; Pitchford, Robert <@guiaummiiamiaiiER fletc.dhs.gov>
Ce: Price, Annie A @EEBIBO@ fletc.dhs.gov>; Bostic, Mike J @utthgR@ fletc.dhs.gov>; Riste, Patrick W

<@aiisieM—O fletc.dhs.gov>; Balash, Daniel J <ijqqigdstianeatl@ fletc.dhs.gov>
Subject: 2019.11.05 PACS Modernization Contractor Meeting Minutes

2019.11.05 PACS Modernization Contractor Meeting Minutes

Present:

Mike Bostic
Crystal Life
Robert Pitchford
John Bennett
Roger Charnock
Remote:

Jack Cabasso: Aventura
Mark Peterson: Aventura
Shane Brown: Aventura
Jonathan Lasker: Aventura
Josh Ebert: IDENTIV

MG Karch: IDENTIV

Dave Helbock: IDENTIV

Discussion:

i

=

Crystal Life discussed deep concern w/status of contract progress. Chief Life referenced proposed schedule
revision submitted by Josh Ebert, IGS, on 11/4/19 (email thread below) and sought assurances that the
deadlines will be met, no matter what must be done to accomplish the work, at no additional cost to the
government, in order to avoid termination for cause.

M. Bostic confirmed that FLETC can support the proposed schedule revision; FLETC will not hinder progress.
Aventura expressed that they had not seen the proposal, were concerned about this and felt they were not ina
position to respond w/o reviewing it.

All parties discussed the need for greater communication/involvement w/Aventura as the contract prime:

a. Meeting/discussion participation;

b. Mark Peterson cc’d on every communication; to include technical threads between FLETC/contractor
SMEs (as soon as Aventura has met security requirements for such information-sharing). Note: it is
acceptable to share sensitive information with M. Peterson on BEP .gov email to BEP GFE — as soon as
Contractor IT Security Plan is returned.

Aventura seeks to accomplish transfer of GFE from L. Marquez to Shane Brown in OCH on Monday, 11/18/19. L.
Marquez will supply M. Bostic w/device tag number on Monday, 11/11/13. FLETC will facilitate transfer.

Mark Peterson will sign/date Contractor IT Security Plan and return to M. Bostic on Wednesday, 11/6/19.

M. Bostic will follow up on supporting Shane Brown’s access needs.

DHS TIE integration was discussed (Aventura was unaware of issue w/regards to IDMS). It was suggested that
parties might negotiate a plan to accomplish DHS TIE integration as part of ongoing support in the following
option year if the integration is not ready by end of POP (12/31/19). Aventura will discuss w/IGS.

IGS Schedule Proposal:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMS | New Proposed Targets: 11/4/19 Day Date
3.8 Finish Building Environments Tuesday 11/12/19
3.9.2 Prepare Environments for Testing Wednesday 11/13/19
3.9.3 System Testing Thursday 11/14/19
3.9.3 Remediation Post-Testing Thursday 11/14/19
3.9.4 Document Testing Outcomes Thursday 11/14/19
3.9.6 Approval to Operationalize (PRR) Friday 11/15/19
3.10 GLN Operationalized Friday 11/22/19
3.13 OCH Operationalized Tuesday 11/27/19
Thanksgiving Thursday 11/28/19
3.11 ART Operationalized Friday 12/6/19
3.12 CHS Operationalized Friday 12/13/19
3.14 DEV/Test Updated /Production DB Friday 12/13/19
4.3 Contractor FISMA Documentation Friday 12/20/20
Received/Reviewed/Accepted

 

 

 

 

 
4.8
ua,

Security Certification Report Finalized malereh] 3/27/20

ATO Signed malerehy] 4/10/20
BMY) ORR Approved malerehy 4/24/20

 

PROPOSAL CAVEATS:
1. Requires perfect world to accomplish (no snags).
2. “Plan B” (per J. Ebert, IGS) may mitigate schedule risk if unanticipated delays occur:
o Cancel 3.10; GLN Operationalization;
o Proceed w/3.13; OCH Operationalization on-schedule;
o Use two teams to accomplish 3.10 & 3.11 simultaneously (12/6/19).

3. Schedule for completing, reviewing, revising/approving FISMA documentation is extremely optimistic,
even with weekly sessions for ISSO to work closely w/IGS in support of incremental development of
security documents.

4. TIE integration may have to be completed under support year contract (requires documented
agreement).

5. *Note: darker shaded items at bottom of columns are not contractor deliverables.

Action Item:

1. IGS will continue working to speed up accomplishment of work effort as per above: accomplish 3.8, in
entirety, by COB 11/12/19.

2. Aventura will review proposal and other discussion items and respond.

3. FLETC will plan to support final approach as approved by Aventura.

4. FLETC will ensure Aventura is included in all communications and proposals.

Mike Bostic, PM
From: Josh Ebert <g@iligg@ identiv.com>
Sent: Monday, November 4, 2019 12:19 PM

To: Bostic, Mike J fletc.dhs.gov>
Cc: Mark Allen <@gg&X@ ientiv.com>; Sean Hernandez <QigaR@ id entiv.com>; Javier Penaloza

QUEER. in tiv.com>; Mary Grace Karch < QMO identiv.com>
Subject: RE: 2019.10.28 PACS Modernization Project IPT Meeting Minutes

Mike,

Here are the updates to the FLETC IMS that we would like to update.

This week 3.6, 3.7, 3.8 (By the 12th)

Need to confirm that 3.9 is on FLEYC to come up with and complete?
Can we pullin PRR

(3.10) GLN - Start the week of 11/18.

(3.13) OCH - 11/25 - 11/27.

Thanksgiving the 28th.

(3.11) ART - Week of Dec 2nd

(3.12) CHS - Week of Dec 9 and (3.14)

(4.0) Security Certification Week of Dec 16. Would like to have a weekly meeting starting next week with Chris Gray
where we start to complete all of the docs as all of the 3.X parts are moving forward.

PE PENTIV.

caus eaneaneee =ber | j Sr. Man ager, enbeReraactinebi tt

 

(0) \ +

Email “ommmoccon com Saw
Identiv You \ Identiv.com
hetps://support.identiv.com/contact/ y IGS Support cases, please choose "IGS Supper” under product type.

 

For Sales and Support Requests, please email: GMB @|IDENTIV.COM
For License R seuseste, shee se email: @mEEEIBO |DENTIV.COM
For SDK Support Requests, please email: IDENTIV.COM

From: Bostic, Mike | <@xaRRO fletc.dhs.gov>

Sent: Monday, October 28, 2019 11:04 AM

To: Mary Grace Karch <@aqemiggi@RO identiv.com>; Erin Sinkevich <@epkeB © AventuraSecurity.com>; Lang, Bradley S
<u fletc.dhs.gov>; Pitchford, Robert (a_i © fletc.dhs.gov>; Moses, James M

Ges © fleic.dhs.gov>; Gray, Christopher H < Qian @ fletc.dhs.gov>; McCullough, Jim B
<@Quyphingiittag® f\etc.dhs.gov>; Coulliette, William (CTR) ing @ associates.fletc.dhs.gov>; Stevens,
Timothy J < gummi fletc.dhs.gov>; Mitchell, Dean M <Q fet. ihs.gov>; Finley, George H
<@ieeeiiiiag® fletc.dhs.gov>; Esteves, Lori F <igqquipigepegmy® fletc.dhs.gov>; Ware, Robert V

4
Nes o>; Franklin, Christy me chs 200; Frederick, Phillip A
< letc.dhs.gov>; Fauver, John E c.dhs.gov>; Coleman, Kisha
fletc.dhs.gov>; Alston, James | <j fletc.dhs.gov>; Easterling, Ron
fletc.dhs.gov>; Windsor, William < hg.dhs.gov>; Hinton, Christina P

<GiStitiep hipten @fletc.dhs.gov>; Price, Annie A <M fletc.dhs.gov>; Powell, Terry
fletc.dhs.gov>; Riste, Patrick W <QuygggBdde tc.hs.2ov>; Munshi, Kaizad J
fletc.dhs.gov>; Stoklosa, Mark J <Q @ fletc.dhs.gov>; Fowler, Vance

fletc.dhs.gov>; #FLETC-ClO-Field IT Support Branch <#C|0 it © fletc.dhs.gov>; Glace,
(CTR) <I © associates. fletc.dhs.gov>; qsseieincenianmenceitechnotomwesiges (| arnock, Roger C
emmniianese etc.dhs.gov>; Hickman, Russell S <quguattittipesiagigmmml @ associates.fletc.dhs.gov>;
gem identiv.com' <ammaigem©@ identiv.com>; GaN identiv.com' <qammm—§@ identiv.com>; Johnson, Jeffery
W <qehieiimmmme fletc.dhs.gov>; Reed, John P <qgiummiimmm—i§© fletc.dhs.gov>; Minson, Jeff
<(qieemamm® © fletc.dhs.gov>; 'MPeterson @ixigieiin ei pie Ay enturaSecurity.com>; Sean
Hernandez <qgquttiinase® iclentiv.com>; qm icdentiv.com; Hanzalik, Michael S
<pinbesieebememiiee® associates. fletc.dhs.gov>; McMahan, Dean <qiumgemmgmmmimm&@ flotc.dhs.gov>; ‘Jack Cabasso'

AventuraSecurity.com> Sgggigmg@ aventurasecurity.com jggummigg@ identiv.com
Cc: Bostic, Mike J <)eim © fletc.dhs.gov>

Subject: 2019.10.28 PACS Modernization Project IPT Meeting Minutes

  
  
 
  

2019.10.28 PACS Modernization Project IPT Meeting Minutes
Bidg. 681, Rm. B-241, Call-In Code: 877-446-3914; Code: 731681#, 10:00am ET

Present:

Mike Bostic

Terry Powell

Russell Hickman
Robert “Rocky Sexton
Bob Pitchford

Jim Moses

Annie Price

Remote:

Christina Hinton

Andy Coulliette

Ron Easterling

Shane Brown (Aventura)
Sean Hernandez (IGS)

MG Karch (IGS)

Jack Cabasso (Aventura)
Josh Ebert (IGS)

Jonathan Lasker (Aventura)
Mark Peterson (Aventura)
Erin Sinkevich (Aventura)
Bill Windsor (OCSO)

Discussion:
Status:

1. DHS TIE documentation access for IGS: Bill Windsor is coordinating a teleconference to enable access to
design/specification information required by IGS developers to create TIE integration code. Will send invitation
to appropriate IGS staff along with Mike Bostic, Terry Powell and Russell Hickman —FLETC staff will forward to
server/network team members as appropriate.

2. Discuss IGS (Sean Hernandez) project on-site deployment status:

5

 

 
a, Targeted goal: all work completed through fine #177 (3.5/3.6, 10)
b. Actual Completion: through line #4177 witainor items omitted; some clean-up required. Recaptured
more.than two (2) weeks slippage.
c. Next Projected Target: Complete 3.7; Phase 4, Line #183 by: 11/5/19.
3. Ongeing plans to get project schedule on- track:

a. Javier Penaloza (IGS) will work on project this week (10/28 — 11/1/19).

b. Sean Hernandez will return to project,effort the following week (11/4 — 11/8/19).

c, Critical impending targets waterfall framargeted completion date of 3.7; Phase 4 — see attached IMS:
3.7 (Phase 4; Legacy Velocity Maintenance. & Migration Prep) v would be accomplished
by: Tuesday, 11/05/19; ,

eos 3.8 (Phase 5:-Production Velocity Configuration) wild be accomplished by Tuesday,
oe 14/12/19; .
1 . 3.9 (User Acceptagce Testing ‘and: Approval to Operatidtialize {includes PRR} would be
accomplished by Friday, 11/22/19;
* + 3.10 (Ahase.6; GLN Production Migration/Opérationalization) would be accomplished by
* 11/29/18;
6 3.11 (Phase 7: ART Production Vigration/Opetitionalization would be accariplished. by
12/06/19;

3.12 &.3.13-(Phases 8 & 9: CHS and OCH'Production Migration/Operationalization)
‘would be accomplished by: 12/43/19;
.3.14 (Phase 10: DEV/Test Update w/Production Database} would be accomplished by:
12/17/19;
4:3 (all documentation deliverables submitted, reviewed, revised, approved and:
accepted) must be accomplished by: 12/31/2019 (end of POP).
4. Mary Grace (MG) Karch IGS. representative visit: 10/23/19
a. Looking at possibility of extending MX panel warranty tol year from install (FLETC awaiting install
funding}; requests that FLETC make plans to test panels ASAP and install within.reasonable time frame
{3-6 months).
Working-to prioritize IGS resources to accomplish contract;.
Bring new federal engineer (Dave Helbock) on board te heip — will try to coordinate 2 day on-site visit
for both of'them;
d. Will coordinate efforts w/Aventura to maximize outcomes.
5. Other ongoing issues:
a. Aventura GFE transfer (L. Marques, IGS>Shane Brown) — sent request to 1, Marquez for tag # data from
laptap last week — awaiting reply.
b. Aventura Contractor IT Security Plan: approved by Chris.Gray; returned this date for signature/date forrn
Aventura.
c, IGS Velocity training materials: FLETC PM cannot see files; investigating solution.
d. |GS Contractor IT Security Plan (need: signed/dated copy — will return to J. Ebert).
e. FLETC/Aventura:.access/permissions:for Shane Brown as soon as We can coordinate transfer of GFE to
him.

New POAM projections based upon new targets:

 
 

 

 

Complete
Complete Deploy to Security

Obtain Procurement Operational® Certification
| Start Funding 2.0 4.0
|| 7/2016 5/2018 9/2018 12/2019 4/2020
J oe on oe ee Se ®©@
\ SER 1.1 CDR PRR 1.3 ORR
2/2018 1.2 12/2019 1.4
| 7/2019 5/2020
Next steps:

1. Execute “Catch-Up Plan;” accomplish deployment w/o further delays.
2. Enable/equip Aventura staff to assist.
3. Identify opportunities to recoup additional slippage:

a. PRR approval;

b. Documentation deliverables.

Round Robin:
Bill Windsor advised that we need to consider whether TIE integration is a “gamestopper” regarding contract
delivery/acceptance — in the event the integration is not ready/available during system operational deployment. FLETC
PM understands this consideration but has concerns that, given OCSO’s determination that new/upgraded systems
would NOT be integrated w/IDMS, FLETC could be left w/no streamlined mechanism for verifying DHS PIV data. Issues
for discussion:

1. Can/should FLETC ePACS revert to current federated connection to IDMS?

2. Can/should project close with some written agreement that TIE integration would be provided after POP — as

part of IGS ongoing support contract?

Taskings:

Mike Bostic:
1. Update MS/POAM
2. Follow-up: access to IGS documents in Drop Off Library.
3. Follow-up Shane Brown Laptop>Luciano Marquez:
a. Laptop tag number
b. Location/transfer
c. ROB
f. Follow-up Mark Peterson needs: Bob Pitchford/Jim Moses will confirm PIV/account status &
requirements; confirm possession of GFE

Bill Windsor: Schedule teleconference to discuss access to TIE design/specifications in support of IGS coding/integration
effort.
Bob Pitchford:
1. Update CSO Munshi re/TIE considerations;
2. Arrange to test new MX panels ASAP.

Jim Moses: Follow up w/Christy Hinton to make sure Shane Brown can get support to log in.

Josh Ebert

1. Provide a SSP template (absent detailed content) to Chris Gray for review to make sure the approach is
acceptable (nothing missing): target date; 9/19/19 - overdue.

2. Sign & date (7/3/19) IGS Contractor IT Security Plan and return to FLETC PM.

3. Supply initial version of User manuals/Training Materials and Maintenance Manuals/Training Materials (subject
to minor revision; final documents specific to FLETC solution) — working on access.

4. Work on completing documentation deliverables to 80% completion by end of Phase 10 (12/3/19 current
target); negotiate target date for draft submissions.

MG Karch: Update stakeholder register (Karch/Helbock) return to FLETC PM.
Luciano Marquez: Provide FLETC PM w/GFE Laptop FLETC tag/sticker number ASAP.

Sean Hernandez:
1. Complete 3.7 —all line items — by: 11/5/19.
2. Provide PM w/weekly status reports by COB each Monday — Please reference attached/updated IMS (not
original IGS WBS).

Mark Peterson:
1. Sign & date Aventura Contractor IT Security Plan and return to FLETC PM.
2. Update Stakeholder Register — return to FLETC PM.
3. Send phone call meeting invitation to FLETC PM.

 

Rusty Hickman: please-provi

Next Meeting: 11/04/19

Michael J. Bostic, Senior Project Manager

Project Management Office, Training Support Services

Federal Law Enforcement Training Center, United States Department of Homeland Security
1131 Chapel Crossing Road

Glynco, GA 31524

ee
